Bruce, Ch. J.
This is an appeal from a judgment denying a peremptory writ of mandamus, which was entered after a demurrer to the answer had been overruled. This opinion is written after rehearing. The question involved is whether the board of trustees of the Soldiers’ Home at Lisbon, North Dakota, must admit to the privileges of the home one who has adequate means of support and to the detriment of others who have not such means; or whether, on the other hand they may make reasonable rules and regulations, which shall prevent the home from being overcrowded, and where, on account of lack of room and facilities, admittance must be denied to some, they may favor those who are most in need. Incidentally there is involved the validity of a rule of the board which limits the use of the home “to veterans not having an annual income of over $400 from all sources, including pensions, rent of houses, farm interest, etc.”
We are satisfied that the trial judge was justified in denying the writ of mandamus, and that the facts which are disclosed by the answer and the truth of which are admitted by the demurrer fully justify the trustees in denying the use of the home to the relator. We do not desire, however, to be understood as unquestionably approving the rule which has been adopted by them and which limits the use of the *61home in all eases to those “not having an annual income of over $400 from all sources, etc.”
Whether this rule would be justified or not would depend upon the circumstances and the demand for the accommodations furnished by the institution. We are satisfied, indeed, that the object of the legislature was to furnish a home for “all honorably discharged soldiers, sailors, and marines,” their wives and widows, who might apply for its aid, and on account of old age or sickness desire its support and companionship or comfort, and this regardless of their financial situation.
We are equally satisfied that, although § 1776, Compiled Laws 1913, states that the object of the Soldiers’ Home shall be to provide a home and sustenance for all honorably discharged soldiers, § 1781, Compiled Laws 1913, which places the general management and control of the institution in the hands of the board of trustees, with the power to make rules and regulations in relation thereto, gave to that board the power to make rules of admission as well as of government, and, when facilities were not at hand to accommodate all, to so manage the institution that those really in need should fix-st be benefited. It is clear, indeed, that the alleviation of distress was the prime purpose of the gift, and it woxxld be absurd to contend that, where two ax’e equally entitled to a benefaction, he who has the right to determine which shall possess it cannot give it to the one most in need.
The Soldiers’' Home at Lisbon was established by the legislature under the provisions of § 216 of article 19 of the Constitution of North Dakota, which provides among other things that:
Section 216. “The following named public institutions are hereby permanently located as hereinafter px-ovided, each to have so much of the x-exnaining grant of one hundred and seventy thousand (170,000) acres of land made by the United States for ‘other educational and charitable institutions’ as is allotted by law, viz.:
“First: A soldiers’ home when located, or such other charitable institution as the legislative assembly may determine, at Lisbon, in the county of Kansom, with a grant of forty thousand (40,000) acres of land.”
The 40,000 acres of land in question were part of the Federal grant, *62which, was made by § 17 of the Enabling Act, and which among other-grants gave to the state of North Dakota:
“Eor the school of mines 40,000 acres; for the reform school 40,000-acres; for the deaf and dumb asylum 40,000 acres; . . . for the-state normal schools 80,000 acres; for public buildings at the capital of said state 50,000 acres; and for such other educational and charitable purposes as the legislature of said state may determine 170,000 acres; in all 500,000 acres.”
Under the sanction of the constitutional provision in question the Soldiers’ Home was located at Lisbon, North Dakota, and by § 1770 of the Compiled Laws' 1913, which originally appeared as chapter 165 of the Laws of 1890, it was provided that “the object of the Soldiers’ Home shall be to provide a home and subsistence for all honorably discharged soldiers, sailors, and marines who have served in the Army or Navy of the United States, and who are disabled by disease, wounds, old age, or otherwise, and their wives and widows.”
Section 1777 also provides that “no applicant shall be admitted to such home who has not been a resident of this state at least one year next preceding his application for admission therein, unless he served in a Dakota regiment or was accredited to the territory of Dakota.”
By the same act the management of the Home was placed in the hands of a board of commissioners, and later, and by §§ 1778, 1779, and 1781 of the Compiled Laws of 1913, was placed in the hands of a board of trustees. These latter acts prescribe the power of the board of trustees and, among other powers, give to them the power to “make rules and regulations not inconsistent with the Constitution of the United States or of this state for the management and government of such homes, including such rules as it shall deem necessary for the preservation of order, 'enforcing discipline and preserving the health of its inmates.”
It was under the provisions of the above act that the board refused admission to the plaintiff. Its reason for so doing is stated in the answer to the petition, and the facts therein pleaded are admitted by the demurrer.
This answer stated that the relator, although suffering with paralysis and confined to his bed and unable to care for himself, and having a wife who was advanced in years, physically frail and somewhat in*63firm, so that she could not properly care for him without impairing her health, was the owner of at least 480 acres of land in Ransom county, North Dakota, free of encumbrance, and of sixteen lots in Lisbon, on which he occupied a substantial and comfortable home, fitted with, electric lights and other modern conveniences; that said lands were worth not less than $50 an acre; that said city lots, with the buildings thereon, were worth not less than $2,000; that the rents and profits of the relator’s real estate were at least $500 a year; and that in addition thereto the relator drew a pension of $30 a month from the United States. Its answer further stated that the Soldiers’ Home has only accommodations for about forty-five old soldiers, and hospital facilities for not to exceed nine, and that where old soldiers and their wives are admitted to the home the trastees are compelled to keep them in the hospital building, there being no other facilities; that the relator would have been a hospital case, and that to admit him would mean that indigent- and destitute old soldiers, their wives, and widows, would be deprived of the home and sustenance provided for them by law, and of the care and attention which they so much need and which relator is abundantly able to and does provide for himself, in his own. comfortable home surrounded by his wife and several sons and daughters, — all comfortably well to do. The answer further alleges and the demurrer admitted that there are not less than 1,000 old soldiers, their wives, and widows in the state of North Dakota qualified for admission to the Soldiers’ Home, if relator is qualified, and that to admit relator and those similarly situated would result in the exclusion of indigent and destitute old soldiers, their wives, and widows, and that to avoid such a result, the rales and regulations herein before referred to were made and promulgated and for more than twenty-four years have been enforced and adhered to without question or dispute.
The contention of the relator centers around the word “all,” which is to be found in § 1116 of the Compiled Laws of 1913, and which provides that “the object of the Soldiers’ Home shall be to provide a home and subsistence for all honorably discharged soldiers, sailors, and marines, who have served in the Army or Navy of the United States, and who are disabled by disease, wounds, old age, or otherwise, and their wives and widows.”
He maintains that the word “all” must be given its widest signifi*64canee. He also maintains that § 1781 merely provides that the board shall “make rules and regulations not inconsistent with the Constitution of the United States or of this state for the management and government of such homes, including such rules as it shall deem necessary for the preservation of order . . . and preserving the health of its inmates.”
He maintains that this statute merely relates to the government of the home, and does not include or confer the power to make any rules or regulations on the question of admission or the right of admission, and that there is no other statute which confers this power.
We have, however, as we have before stated, no hesitancy in sustaining the judgment of the district court in the case which is before us, and this, in spite of the fact that the statute under consideration makes use of the word “all” and contains the statement that “the object of the Soldiers’ Home shall be to provide a home and sustenance for all honorably discharged soldiers.” The fact that the object of a grant may be comprehensive does not deny the right and the power, when that object cannot be fully attained, to so use the fund that its real and fundamental purpose can be best subserved. It is well established that “the meaning of general terms may be restrained by the spirit or reason of the statute, and that general language may be construed to admit implied exceptions,” and that “every statute must be construed with reference to the policy intended to be accomplished by it.” 36 Cyc. 1109, 1110; Hare v. McIntire, 82 Me. 240, 8 L.R.A. 451, 17 Am. St. Rep. 476, 19 Atl. 453; Ex parte Voll, 41 Cal. 29; Ford v. State, 42 Neb. 418, 60 N. W. 960; McCoy v. Fahrney, 182 Ill. 60, 55 N. E. 61; 2 Am. & Eng. Law, 143; Phillips v. State, 15 Ga. 518; Hallowell v. Gardiner, 1 Me. 93.
We are of the opinion that the words, “charitable purposes,” which are used in the clause in § 17 of the Enabling Act, which granted to the state the land by which the institution is endowed for “such other educational and charitable purposes as the legislature may determine,” must and should be construed in its broad, and not limited, meaning, and to include acts of public benefaction which are done for public purposes, as well as mere almsgiving or benefaction to the poor, and that as so construed the section authorizes the maintenance of an institution which shall care for all classes of aged and infirm *65soldiers, irrespective of their monetary worth. See 5 R. C. L. 291; First M. E. Church v. Donnell, 110 Iowa, 5, 46 L.R.A. 858, 81 N. W. 171; 11 C. J. 299; New Castle Common v. Megginson, 1 Boyce (Del.) 361, 77 Atl. 565, Ann. Cas. 1914A, 1207; State ex rel. Linde v. Packard, 35 N. D. 298; L.R.A.1917B, 710, 160 N. W. 150.
We are also of the opinion that the legislature of North Dakota, when it enacted § 1776 of the Compiled Laws of 1913, intended that the Home should be open to “all old soldiers, sailors, and marines, who have served in the Army or Navy of the United States, and who are disabled by disease, wounds, old age, or otherwise, and their wives and widows.”
This, however, must necessarily only have been to the extent of the capacity of the building, to the accommodations afforded, and within the limits of the funds provided.
We, in short, entertain no question as to the power of the board to adopt rules of admission as well as of government, and we believe that the power conferred by the statute (§ 1781) to “make rules and regulations not inconsistent with the Constitution of the United States, or of this state for the rnmmgement and government of such homes,'including such rules as it shall deem necessary for the preservation of order, enforcing discipline and preserving the health of its inmates,” is sufficiently comprehensive for the purpose. Surely rules which shall prevent overcrowding relate to the government of the institution to' the preservation of order, and the preservation of the health of its inmates, and surely a rule which prevents overcrowding by rejecting those who have other abundant means of support is not an arbitrary exercise of the power. It is to be remembered that for twenty years or more the control of the Home has been in the hands of a board of trustees made up entirely of old soldiers. And it would be unreasonable to suppose that such a board would not have at heart the best interests of all of their old comrades, or to suppose that they would not have a rational conception of the real purposes for which the Home was instituted.
It is also to be noticed that, although in the past and in many instances the statutes expressly gave to the several boards of trustees the power to make rules for the admission to the various state educational and charitable institutions, no such express pow,er was given to the *66trustees of the Normal Schools, the Agricultural College, the School of Forestry, the School for the Blind, and the State Industrial School. See §§ 1582, 1589, 1605, 1675, 1699, 1727. Nor is such a power expressly given under the new Board of Regents Act of 1913. It can hardly be believed, however, that it was the intention of the legislature that children of any age, or any degree of preliminary education, should be admitted to these institutions.
Of course, if the legislature definitely prescribes the standards of admission, no board of trustees may depart from its determination, but otherwise the board of trustees must be held to possess the usual powers, which would include the giving of aid where most needed.
Although counsel for appellant contends to the contrary, we are satisfied that the answer sufficiently pleads the fact that the accommodation of the plaintiff would result in denying the use of the Home to others more in need of its comfort and support.
The judgment of the District Court is affirmed.